DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
 Claims 1 and 5 have been amended, claim 8 has been added, claims 6 and 7 have been canceled, and claims 1-5 and 8 remain pending in this application.
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Claim 1 recites the limitation “the shoe insole provide” in lines 5-6. It appears that this limitation should read -- the shoe insole to provide--.
Claim 1 recites the limitations “the shoe” and “the shoe insole” in line 5. These limitations lack antecedent basis, it appears that the limitations should read --a shoe-- and --a shoe insole--.
Claim 5 recites the limitation “the shoe insole” in line 9. This limitation lacks antecedent basis, it appears that the limitation should read --a shoe insole--.
Claim 5 recites the limitation “a t  t h e  r e a r” in line 14. The spacing between letters is incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 fails to further limit the subject matter of the claim upon which it depends (see claim 5, lines 5-8).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldman (US 2014/0259752) in view of Bauerfeind (US 2016/0235159) and Kosmas (US 7,854,075).
Regarding claim 1, Feldman discloses a heel pad (padding layer 140) of a uniform thickness which is configured to be placed between the shoe and the shoe insole (see paragraphs 0012-0013, 0033, lines 1-3; Fig. 2) to provide increased height of support between a shoe and a heel of a user wearing the shoe (paragraphs 0031, 0032, 0034, 0035; Fig. 1, 2).
Feldman does not disclose that the heel pad has a semioval shape. Bauerfeind teaches a heel pad (heel support 10) which is configured to be stacked upon an adjacent heel pad to provide increased height of support between a shoe and a heel of a user wearing the shoe. The heel pad may have a semioval shape (Fig. 1A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the heel pad of Feldman a semioval shape, as taught by Bauerfeind, in order to provide specific support and cushioning characteristics to the heel pad (such as improved support along the front of the heel pad). Further, Applicant has not provided any claimed criticality to the recited shape. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.
Feldman discloses that the heel pad may be formed from a variety of different materials (including silicone; paragraph 0035), but does not specifically disclose a viscoelastic polymer. Bauerfeind teaches that the heel pad may be made of a viscoelastic polymer. The viscoelastic polymer is both compressible and resilient/elastic (paragraph 0003). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the heel pad of a viscoelastic polymer, as taught by Bauerfeind, in order to use a material which is both compressible and resilient/elastic, providing comfort and support to the heel.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Feldman teaches that the heel pad may have adhesive properties, including using materials having an inherent adhesiveness (paragraph 0032). The combination of Feldman and Bauerfeind does not specifically disclose that the viscoelastic polymer has adhesive properties. However, Kosmas teaches a shoe insert made of a viscoelastic material having adhesive properties. The adhesive viscoelastic material provides allows for repeated removal and reapplication substantially without loss of its adhesive property (column 3, lines 4-16). It would have been obvious to one of ordinary skill  in the art before the effective filing date of the claimed invention to use a viscoelastic material having adhesive properties, as taught by Kosmas, in the heel pad of the combination of Feldman and Bauerfeind in order to have an adhesive which allows for repeated removal and reapplication substantially without loss of its adhesive property.
Regarding claim 2, Bauerfeind teaches that the semioval shape is defined by a leading edge and a curved trailing edge (Fig. 1A).
Regarding claim 3, the semioval shape is dimensioned and adapted so that the leading edge is adjacent and between a calcaneus or a heel bone and a tuberosity of a fifth metatarsals of a user when a rear portion of a heel of the user is adjacent the trailing edge (depending on the specific size of the inert and of the user).
Regarding claim 4, Feldman discloses that the inform thickness is between 0.06 inches and 0.1 inches (wherein the thickness may be about 2 mm or 0.08 inches).
Regarding claims 5 and 8, Feldman discloses a method of supporting a heel of a user wearing a shoe, the method comprising: providing a heel pad (padding layer 140) comprising a polymer of a uniform thickness; wherein the heel pad is configured to be placed between the shoe and the shoe insole (see paragraphs 0012-0013, 0033, lines 1-3; Fig. 2) to provide increased height of support between a shoe and a heel of a user wearing the shoe (Fig. 5, 6); removing an insole of the shoe; adhering the polymer to an underside of the insole so that the trailing edge is adjacent a rear portion of the insole (Fig. 1, 2) (paragraphs 0031, 0032, 0034, 0035; Fig. 1, 2).
Feldman does not disclose that the heel pad has a semioval shape. Bauerfeind teaches a heel pad (heel support 10) which is configured to be stacked upon an adjacent heel pad to provide increased height of support between a shoe and a heel of a user wearing the shoe. The heel pad may have a semioval shape (Fig. 1A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the heel pad of Feldman a semioval shape, as taught by Bauerfeind, in order to provide specific support and cushioning characteristics to the heel pad (such as improved support along the front of the heel pad). Further, Applicant has not provided any claimed criticality to the recited shape. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47. The semioval shape is defined by a leading edge and a curved trailing edge (Fig. 1A). The semioval shape is dimensioned and adapted so that the leading edge is adjacent and between a calcaneus or a heel bone and a tuberosity of a fifth metatarsals of a user when a rear portion of a heel of the user is adjacent the trailing edge (depending on the specific size of the inert and of the user).
Feldman discloses that the heel pad may be formed from a variety of different materials (including silicone; paragraph 0035), but does not specifically disclose a viscoelastic polymer. Bauerfeind teaches that the heel pad may be made of a viscoelastic polymer (such as a silicone-based rubber). The viscoelastic polymer is both compressible and resilient/elastic (paragraph 0003). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the heel pad of a viscoelastic polymer, as taught by Bauerfeind, in order to use a material which is both compressible and resilient/elastic, providing comfort and support to the heel.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Feldman teaches that the heel pad may have adhesive properties, including using materials having an inherent adhesiveness (paragraph 0032). The combination of Feldman and Bauerfeind does not specifically disclose that the viscoelastic polymer has adhesive properties. However, Kosmas teaches a shoe insert made of a viscoelastic material having adhesive properties. The adhesive viscoelastic material provides allows for repeated removal and reapplication substantially without loss of its adhesive property (column 3, lines 4-16). It would have been obvious to one of ordinary skill  in the art before the effective filing date of the claimed invention to use a viscoelastic polymer having adhesive properties, as taught by Kosmas, in the heel pad of the combination of Feldman and Bauerfeind in order to have an adhesive which allows for repeated removal and reapplication substantially without loss of its adhesive property. The viscoelastic polymer would also adhere to the shoe at the rear portion of the insole due to its inherent adhesive properties.
Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. Applicant argues that Feldman relies on a padding layer affixed to the top surface of the insole. However, Feldman explicitly discloses that the padding layer is affixed to the bottom surface of the insole (see paragraphs 0012-0013, 0033, lines 1-3; Fig. 2). Further, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Claims 1 and 5 recite that “the heel pad is configured to be placed between the shoe and the shoe insole.” Even if Feldman did not disclose the padding layer on the bottom of the insole, the padding layer is clearly capable of being placed between a shoe and a shoe insole.
Applicant argues that the sizing of the heel pad is not arbitrary and is an important aspect. However, the size of the heel pad is claimed in relation to the foot of a user, which may vary in size considerably. Further, the heel pad of Feldman appears to be about the same size in relation to an insole as the instant invention (see Fig. 2 of Feldman and Fig. 4 of the instant invention). Therefore, the heel pad of Feldman is dimensioned and adapted so that the leading edge is adjacent and between a calcaneus or a heel bone and a tuberosity of a fifth metatarsals of a user when a rear portion of a heel of the user is adjacent the trailing edge.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732